Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
Applicant’s submission of the Terminal Disclaimer filled 8 July 2022 is acknowledged. Applicant’s amendment of the claims filed 8 July 2022 has been entered. Applicant’s remarks filed 8 July 2022 are acknowledged.
Claims 1-38, 40, 50 and 60 are cancelled. Claim 69 has been added. Claims 39, 41-49, 51-59 and 61-69 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Carol D. Laherty on 4 August 2022.

Please amend the claims as the following:
39.	A method of treating, or preventing the progression of, spinal disc degeneration in a subject having degenerative disc disease or a spinal disc injury, the method comprising injecting into the degenerative or injured disc of the subject a composition comprising:
(i) connective tissue growth factor (CTGF) at a concentration of about 50 ng/mL to about 500 ng/mL; and
(ii) chondroitin, chondroitin sulfate, glucosamine, and/or glucosamine hydrochloride,
wherein the method treats, or prevents the progression of, spinal disc degeneration in the subject having degenerative disc disease or a spinal disc injury.


42.	The method of claim 39, wherein the CTGF is present in the composition at a concentration of about 50 ng/mL, about 75 ng/mL, about 100 ng/mL, about 125 ng/mL, about 150 ng/mL, about 175 ng/mL, about 200 ng/mL, about 225 ng/mL, about 250 ng/mL, about 275 ng/mL, about 300 ng/mL, about 325 ng/ml, about 350 ng/mL, about 375 ng/mL, about 400 ng/mL, about 425 ng/mL, about 450 ng/mL, about 475 ng/mL, or about 500 ng/mL.


49.	A method of regenerating spinal disc tissue in a subject having degenerative disc disease or a spinal disc injury, the method comprising injecting into the degenerative or injured disc of the subject a composition comprising:
(i) connective tissue growth factor (CTGF) at a concentration of about 50 ng/mL to about 500 ng/mL; and
(ii) chondroitin, chondroitin sulfate, glucosamine, and/or glucosamine hydrochloride,
wherein the method regenerates spinal disc tissue in the subject having degenerative disc disease or a spinal disc injury.


59.	A method of inhibiting pain caused by degenerative disc disease or a spinal disc injury in a subject in need thereof, the method comprising injecting into the degenerative or injured disc of the subject a composition comprising:
(i) connective tissue growth factor (CTGF) at a concentration of about 50 ng/mL to about 500 ng/mL; and
(ii) chondroitin, chondroitin sulfate, glucosamine, and/or glucosamine hydrochloride,
wherein the method inhibits pain caused by degenerative disc disease or a spinal disc injury in the subject.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to correct informalities. Applicant’s amendment of the claims filed 8 July 2022 overcomes the obviousness rejection under 35 U.S.C. 103 made of record. Applicant’s submission of the Terminal Disclaimer overcomes the nonstatutory double patenting rejection over the claims of U.S. Patent No. 11,141,427. Applicant’s response and amendment of the claims have overcome all remaining grounds of objections and rejections. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/ Primary Examiner, Art Unit 1646                                                                                                                                                                                                       August 8, 2022